Exhibit 10.f(i)

MASCO CORPORATION

(LETTERHEAD)

(date)

(NAME)

(ADDRESS)

(CITY, STATE, ZIP)

RE: TERMS AND CONDITIONS OF PERFORMANCE AWARD GRANTED UNDER THE

MASCO CORPORATION 2005 LONG TERM STOCK INCENTIVE PLAN

DEAR ***************:

These Terms and Conditions apply to a grant to you of a performance award (the
“Grant”) by the Organization and Compensation Committee (the “Committee”) of the
Board of Directors of Masco Corporation (the “Company”), which Grant may entitle
you to receive a cash payment. Words capitalized in this Grant shall have the
meanings given them in the Plan or the Program (as hereinafter defined). The
date of this Grant is ***********, and your Target Incentive Level is
************* for the period January 1, [year 1] through December 31, [year 3]
(a “Performance Period”). Cash payment pursuant to this Grant will be made after
certification of the Company’s financial statements to the Committee after the
end of each of the three years in the Performance Period and the Committee’s
determination and certification following December 31, [year 3] that an average
Return on Invested Capital (“ROIC”), calculated as the average of the ROICs
achieved in each of the three years, was achieved by the Company at the
Threshold level (as hereinafter defined) or greater, as provided below under the
terms of the Long-Term Cash Incentive Program (the “Program”). The Program is
administered by the Committee as a performance award program under the 2005 Long
Term Stock Incentive Plan (the “Plan”). All calculations under the Program will
utilize your annual base salary as in effect on January 1, [year 1]. By signing
and returning the enclosed duplicate copy of these Terms and Conditions, you
agree to accept the Grant, and you voluntarily agree to these Terms and
Conditions and the provisions of the Plan, and acknowledge that:

 

  •  

You have read and understand these Terms and Conditions, and are familiar with
the provisions of the Plan.

 

  •  

You have received or have access to all of the documents referred to in these
Terms and Conditions.

 

  •  

In the case of a Change in Control as defined in the Plan, the provisions of
subsections 7(f)(ii)(A) and 7(f)(ii)(B) of the Plan (which describe the Excise
Tax Adjustment Payment, or “tax gross-up”) shall be inoperative and unavailable
with respect to any payments which may occur as a result of accelerated vesting
or otherwise, for the payments which are the subject of this Grant, and under no
circumstances shall there be made any Excise Tax Adjustment Payment or similar
tax gross-up payment with respect to the payments which are the subject of this
Grant following any Change in Control.



--------------------------------------------------------------------------------

  •  

In the event the Company has a restatement of its financial statements, other
than as a result of changes to accounting rules and regulations, the Committee
shall have the discretion at any time (notwithstanding any expiration of this
Agreement or of the rights or obligations otherwise arising hereunder) to
require you to return all cash which you may have acquired (or which you are
deemed to have acquired) on or after the date hereof as a result of any cash
incentive compensation payment (whether or not you may then be an employee,
consultant or director of the Company or any of its affiliates, and whether or
not your or any other person’s misconduct may have caused such restatement),
provided that such payment was paid during the three-year period preceding the
date of restatement of such restated financial results, and provided, further,
that any such recovery shall be offset by recovery otherwise obtained hereunder.
The Committee retains discretion regarding the application of these provisions.

 

  •  

At the time of any Change in Control as defined in the Plan, shares awarded
under this Grant which have not then become fully vested (“legacy awards”) shall
thereupon become fully vested only if the Committee fails to substitute
successor awards as provided in clauses (A), (B) or (C) of subparagraph 7(f)(i)
of the Plan which are equal to the then-current value of fully vested legacy
awards and the shares of the acquiring or surviving corporation are marketable
securities tradable on any national securities exchange, provided that for
legacy awards that do not become fully vested, the vesting schedule applicable
to the legacy awards shall continue for such successor awards; however, such
successor awards shall immediately vest if the Committee determines that, within
24 months following the date of Change in Control, any such person shall have
been terminated involuntarily by the Company for a reason other than gross
negligence or deliberate misconduct which demonstrably harms the Company, or
that any such person shall have resigned for Good Reason as such term has been
previously defined, and rules for its application established, by the Committee.

 

  •  

All of your rights to the Grant are embodied in these Terms and Conditions and
in the Plan, and there are no other commitments or understandings currently
outstanding with respect to any other grants of options, restricted stock,
phantom stock, stock appreciation rights, or performance awards, except as may
be evidenced by agreements duly executed by you and the Company.

The Company and you agree that all of the terms and conditions of the Grant are
set forth in these Terms and Conditions and in the Plan. These Terms and
Conditions and the provisions of the Plan constitute your performance award
agreement (the “Agreement”). Please read these documents carefully. Copies of
the Plan as well as the Company’s latest annual report to stockholders and proxy
statement are available on the Company’s website at www.masco.com, in the
“Documents” section of www.cpushareownerservices.com, and from the Stock Plan
Services department.

The use of the words “employment” or “employed” shall be deemed to refer to
employment by the Company and its subsidiaries and shall not include employment
by an “Affiliate” (as defined in the Plan) which is not a subsidiary of the
Company unless the Committee so determines at the time such employment
commences.

Except at the discretion of the Committee, no cash payments will be made if your
employment is terminated prior to the Award Date, as defined below in the
Program. Cash payments (if any) in the case of termination due to a Change in
Control, permanent and total disability, death or retirement will be made on a
discretionary basis as provided below in the Program.

 

2



--------------------------------------------------------------------------------

You agree not to engage in certain activities.

Notwithstanding the foregoing, if at any time you engage in an activity
following your termination of employment which in the sole judgment of the
Committee is detrimental to the interests of the Company, a subsidiary or
affiliated company, all rights to any cash payment will be forfeited. You
acknowledge that such activity includes, but is not limited to, “Business
Activities” (as defined below).

In addition you agree, in consideration for the Grant, and regardless of whether
a cash payment has been made, while you are employed or retained as a consultant
by the Company or any of its subsidiaries and for a period of one year following
any termination of your employment and, if applicable, any consulting
relationship with the Company or any of its subsidiaries other than a
termination in connection with a Change in Control (as defined in the Plan), not
to engage in, and not to become associated in a “Prohibited Capacity” (as
hereinafter defined) with any other entity engaged in, any Business Activities
and not to encourage or assist others in encouraging any employee of the Company
or any of its subsidiaries to terminate employment or to become engaged in any
such Prohibited Capacity with an entity engaged in any Business Activities.
“Business Activities” shall mean the design, development, manufacture, sale,
marketing or servicing of any product or providing of services competitive with
the products or services of (x) the Company or any subsidiary if you are
employed by or consulting with the Company at any time while the Grant is
outstanding, or (y) the subsidiary employing or retaining you at any time while
the Grant is outstanding, to the extent such competitive products or services
are distributed or provided either (1) in the same geographic area as are such
products or services of the Company or any of its subsidiaries, or (2) to any of
the same customers as such products or services of the Company or any of its
subsidiaries are distributed or provided. “Prohibited Capacity” shall mean being
associated with an entity as an employee, consultant, investor or another
capacity where (1) confidential business information of the Company or any of
its subsidiaries could be used in fulfilling any of your duties or
responsibilities with such other entity, (2) any of your duties or
responsibilities are similar to or include any of those you had while employed
or retained as a consultant by the Company or any of its subsidiaries, or (3) an
investment by you in such other entity represents more than 1% of such other
entity’s capital stock, partnership or other ownership interests.

Should you either breach or challenge in judicial, arbitration or other
proceedings the validity of any of the restrictions contained in the preceding
paragraph, by accepting this Grant you agree, independent of any equitable or
legal remedies that the Company may have and without limiting the Company’s
right to any other equitable or legal remedies, to pay to the Company in cash
immediately upon the demand of the Company (1) the amount of income realized for
income tax purposes from this Grant, net of all federal, state and other taxes
payable on the amount of such income, but only to the extent such income is
realized from cash payments received on or after your termination of employment
or, if applicable, any consulting relationship with the Company or its
subsidiary or within the two year period prior to the date of such termination,
plus (2) all costs and expenses of the Company in any effort to enforce its
rights under this or the preceding paragraph. The Company shall have the right
to set off or withhold any amount owed to you by the Company or any of its
subsidiaries or affiliates for any amount owed to the Company by you hereunder.

 

3



--------------------------------------------------------------------------------

You agree to the application of the Company’s Dispute Resolution Policy.

Section 3 of the Plan provides, in part, that the Committee shall have the
authority to interpret the Plan and Grant agreements, and decide all questions
and settle all controversies and disputes relating thereto. It further provides
that the determinations, interpretations and decisions of the Committee are
within its sole discretion and are final, conclusive and binding on all persons.
In addition, you and the Company agree that if for any reason a claim is
asserted against the Company or any of its subsidiaries or affiliated companies
or any officer, employee or agent of the foregoing (other than a claim involving
non-competition restrictions or the Company’s, a subsidiary’s or an affiliated
company’s trade secrets, confidential information or intellectual property
rights) which (1) are within the scope of the Company’s Dispute Resolution
Policy (the terms of which are incorporated herein, as it shall be amended from
time to time); (2) subverts the provisions of Section 3 of the Plan; or
(3) involves any of the provisions of the Agreement or the Plan or the
provisions of any restricted stock awards or option or other agreements relating
to Company Common Stock or the claims of yourself or any persons to the benefits
thereof, in order to provide a more speedy and economical resolution, the
Dispute Resolution Policy shall be the sole and exclusive remedy to resolve all
disputes, claims or controversies which are set forth above, except as otherwise
agreed in writing by you and the Company or a subsidiary of the Company. It is
our mutual intention that any arbitration award entered under the Dispute
Resolution Policy will be final and binding and that a judgment on the award may
be entered in any court of competent jurisdiction. Notwithstanding the
provisions of the Dispute Resolution Policy, however, the parties specifically
agree that any mediation or arbitration required by this paragraph shall take
place at the offices of the American Arbitration Association located in the
metropolitan Detroit area or such other location in the metropolitan Detroit
area as the parties might agree. The provisions of this paragraph: (a) shall
survive the termination or expiration of this Agreement, (b) shall be binding
upon the Company’s and your respective successors, heirs, personal
representatives, designated beneficiaries and any other person asserting a claim
based upon the Agreement, (c) shall supersede the provisions of any prior
agreement between you and the Company or its subsidiaries or affiliated
companies with respect to any of the Company’s option, restricted stock or other
stock-based incentive plans to the extent the provisions of such other agreement
requires arbitration between you and your employer, and (d) may not be modified
without the consent of the Company. Subject to the exception set forth above,
you and the Company acknowledge that neither of us nor any other person
asserting a claim described above has the right to resort to any federal, state
or local court or administrative agency concerning any such claim and the
decision of the arbitrator shall be a complete defense to any action or
proceeding instituted in any tribunal or agency with respect to any dispute.

The Grant does not imply any employment or consulting commitment by the Company.

You agree that the Grant and acceptance of the Grant does not imply any
commitment by the Company, a subsidiary or affiliated company to your continued
employment or consulting relationship, and that your employment status is that
of an employee-at-will and in particular that the Company, its subsidiary or
affiliated company has a continuing right with or without cause (unless
otherwise specifically agreed to in writing executed by you and the Company) to
terminate your employment or other relationship at any time. You agree that your
acceptance represents your agreement not to terminate voluntarily your current
employment (or consulting arrangement, if applicable) for at least one year from
the date of grant unless you have already agreed in writing to a longer period.

 

4



--------------------------------------------------------------------------------

You agree to comply with applicable tax requirements and to provide information
as requested.

You agree to comply with the requirements of applicable federal and other laws
with respect to withholding or providing for the payment of required taxes.

THE LONG-TERM CASH INCENTIVE PROGAM

Purpose of the Program

The purpose of the Program is to provide a meaningful incentive for you to
contribute to the achievement of the Company’s long-term growth and
profitability goals established at the beginning of three-year measurement
periods. You will have the opportunity to earn a performance award (“Award”)
pursuant to this Grant based on the Company’s financial results over the
three-year Performance Period specified above. The Program is in all respects
subject to the Plan, and is intended to comply with the provisions of Internal
Revenue Code Section 162(m).

Performance Period

A three-year Performance Period begins on January 1 of a given year, and ends on
the December 31 which is 36 months thereafter, unless otherwise determined by
the Committee. Subsequent Performance Periods may be declared from time to time
by the Committee, but in no case may a Grant be made on a date after the
effective date of termination of the Plan.

Participants

The Committee has selected you to be a participant in the first Performance
Period (a “Participant”) and has specified your Target Incentive Level as set
forth above, which is expressed as a percent of your annual base salary as of
January 1 coincident with the beginning of the Performance Period (“Annual
Salary”). In general, Participants are part of Masco’s executive officer group.
An individual’s eligibility to participate will be determined by the Committee
at the beginning of each Performance Period.

Summary of the Program

The Company’s performance over the Performance Period will be evaluated against
key ROIC goals established by the Committee no later than March 31 following the
beginning of the Performance Period. Following the completion of each year
during the Performance Period the Company shall certify to the Committee that
year’s financial results and the Committee shall thereupon determine such year’s
ROIC. Upon completion of the Performance Period, the Committee will evaluate and
certify the Company’s performance by calculating the three-year average ROIC.
The attainment of the Program’s goals will result in the granting of cash to you
under the provisions of the Plan. If the minimum level of three-year average
ROIC (“Threshold”) for the Performance Period is not attained, no Award of cash
will be made.

 

5



--------------------------------------------------------------------------------

For the [year 1] through [year 3] Performance Period, the Committee has set the
ROIC goals at levels that are consistent with the Company’s long range business
plan at the beginning of the Performance Period. The achievement of these ROIC
goals will require a high level of performance over the Performance Period.

Goals for [year 1] through [year 3] Performance Period

The following average ROIC goals and corresponding Performance Scores have been
established by the Committee for the [year 1] through [year 3] Performance
Period:

 

Performance Scores

   Threshold
40%     Target
100%     Maximum
200%  

Three-Year Average ROIC Goal

     ***** %      ##### %      ***** % 

ROIC levels that are between the goals shown in the chart above will be ratably
straightline interpolated to yield comparably interpolated Performance Scores.

Example Calculation

As an example, if Three-Year Average ROIC for [year 1] through [year 3] is
######%, then the Performance Score would be equal to 100% of the goal. Awards
are determined by multiplying your Target Incentive Level by the Performance
Score for the Performance Period. Thus, based on a Performance Score of 100%, a
Participant with a 65% Target Incentive Level and an Annual Salary of $300,000
would be eligible to receive 65% of his Annual Salary, for a cash Award of
$195,000.

 

     Annual
Salary      Target
Incentive
Level %     Performance
Score     Award Amount  

Participant (Example)

   $ 300,000         x 65 %      x 100 %    = $ 195,000   

Eligibility for Award Payment

Subject in each case to the provisions of the Plan:

 

  •  

Your rights to any Award payment under the Program shall be forfeited at the
time of termination of employment prior to the Award Date, as defined below
(except where termination is due to retirement, a Change in Control, death or
permanent and total disability, in which cases proportionally adjusted Awards
may be granted by the Committee following case-by-case consideration); and

 

  •  

You will be subject to all recapture, forfeiture and other provisions of the
Plan; and

 

6



--------------------------------------------------------------------------------

  •  

Notwithstanding the foregoing, in the event that you transfer employment within
the Company or its Affiliates, as defined in the Plan, to a position in which
you are no longer eligible to participate in the Program, such transfer will not
be considered termination for purposes of an Award payment under the Program,
unless and to the extent that you terminate employment with the Company (or said
Affiliate) following the transfer.

Timing of Award Payment

To qualify for prompt payment of a cash Award following the Committee’s
certification of performance after the completion of a Performance Period, you
must be employed by the Company or an Affiliate as of the date that the Award
payment is approved by the Committee (“Award Date”), other than in the case of
retirement, Change in Control, death or disability, each of which will be
treated by the Committee on a case-by-case basis.

 

  •  

If you retire at age 65 (the normal retirement date under the Company’s
retirement plans), prior to the Award Date, payment for any prorated Award under
the Program may continue to be made at the same time as other payments are made
following the time of the Committee’s certification of Awards following the end
of such Performance Period.

 

  •  

In the event you are terminated due to a Change in Control or you die or become
permanently disabled prior to the end of a Performance Period, you (or, in the
case of death, your estate or designated beneficiary) may be eligible to receive
a cash payment equal to a prorated Award under the Program, prior to the end of
such Performance Period, as determined by the Committee.

 

  •  

If you transfer within the Company or to an Affiliate, you will continue to
receive your Award (pro-rated or not, as the case may be) following the
Committee’s certification of such Award, as if the transfer had not occurred.

Miscellaneous

The Company is making the Program available to certain Company employees only
for designated Performance Periods. Subject to its right to terminate the
Program at any time, the Company has no obligation to make the Program (in whole
or in part), or any other program, available to you or to any other employee
after any Performance Period. In all other respects the Program is subject to,
and shall be governed by, provisions of the Plan. Capitalized terms not
otherwise defined herein shall have the meaning given them in the Plan.

Modification and/or Termination

The Committee may terminate or amend the Program, in whole or in part,
(including without limitation the Performance Goals), in its sole discretion
upon 30 days’ prior written notice given to Program Participants.

Administration

The Committee has the sole authority and discretion to interpret the terms and
conditions and to administer this Program. No provisions of this Program shall
control the administration and provisions of the Plan.

 

7



--------------------------------------------------------------------------------

The Company’s Chief Executive Officer may recommend to the Committee the
suspension or reduction of Award payments to Participants who fail to achieve an
acceptable level of personal performance and professionalism.

Any alteration, modification, or termination of the Program shall be
accomplished by action of the Committee.

Definitions

Definitions to be used herein will include, but will not be limited to, the
following terms, which will be construed consistent with generally accepted
accounting principles where applicable.

1) The ROIC for each year within a Performance Period will be determined by
dividing the year’s Operating Income After Tax by Shareholders’ Equity (as each
such term is hereinafter defined and adjusted). The annual ROIC percentages so
determined will be aggregated and divided by the number of years in the
Performance Period to determine the average ROIC for use in the LTCIP Award
calculations.

2) Operating Income After Tax for the year is equal to reported operating income
of the Company multiplied by (1.00 minus the decimal equivalent of the
then-applicable nominal corporate tax rate) (as determined by the Committee from
time to time).

3) Shareholders’ Equity is average reported shareholders’ equity plus average
short-term and long-term debt minus average cash and cash investments, where
each such component’s average is determined by combining the current year’s and
prior year’s respective amounts and dividing each resulting sum by two.

4) The Committee will adjust the foregoing components of ROIC, to exclude, as
applicable, the following unusual items: impairment charges, rationalization
charges, gains and losses from discontinued operations and other unusual,
non-recurring gains and losses that are separately identified and reported.

This Agreement shall be governed by and interpreted in accordance with Michigan
law. The headings set forth herein are for information purposes only and are not
a substantive part of these Terms and Conditions.

 

Very truly yours, MASCO CORPORATION

Timothy Wadhams

President and Chief Executive Officer

 

AGREED TO THE FOREGOING TERMS AND CONDITIONS:

 

 

Participant    Date

 

8